Citation Nr: 0021241	
Decision Date: 08/11/00    Archive Date: 08/18/00

DOCKET NO.  99-15 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for fractured toes.

2.  Entitlement to service connection for residuals of a 
right hand injury.

3.  Entitlement to service connection for a hearing loss 
disability.

4.  Entitlement to service connection for a left leg disorder 
manifested by a scar, other than a left knee disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Nancy R. Kegerreis


INTRODUCTION

The veteran served on active duty from July 1979 to July 
1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 1999 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, which denied the benefits sought on appeal.  

Entitlement to service connection for a left knee disorder 
has been previously denied by the RO and upheld by the Board 
(October 1994 and October 1998 Board decisions).  In the 
current case on appeal, the RO has for the first time 
adjudicated a claim of entitlement to a left leg disorder 
other than the claimed left knee disorder.  Accordingly, the 
Board has stated the issue to reflect that the leg disorder 
here under consideration is not the previously-denied left 
knee disorder.

In March 2000, the veteran testified at a Board hearing in 
Jackson, Mississippi, before the undersigned, who is the 
Board member making this decision and who was designated by 
the Chairman to conduct that hearing pursuant to 38 U.S.C.A. 
§ 7107(c) (West Supp. 2000).  


FINDINGS OF FACT

1.  The veteran has presented no competent medical evidence 
of a current disability due to fractures of the last three 
toes of the left foot and no evidence of a fracture to these 
toes during active military service.  

2.  The veteran has presented no competent medical evidence 
that the current disability of his right hand was due to any 
injury or incurrence during active military service.  

3.  The veteran did not incur a hearing loss disability 
during active military service nor in the one-year 
presumptive period following service and has presented no 
competent medical evidence of a current hearing disability.  

4.  The veteran's claim of entitlement to service connection 
for a left leg disorder, manifested by a scar, is plausible, 
and sufficient evidence is of record for equitable 
disposition of the claim.

5.  The preponderance of the evidence is against finding that 
a scar of the left leg was incurred in service. 


CONCLUSIONS OF LAW

1.  The veteran has not submitted evidence of a well-grounded 
claim of entitlement to service connection for fractured 
toes.  38 U.S.C.A. § 5107(a) (West 1991).  

2.  The veteran has not submitted evidence of a well-grounded 
claim of entitlement to service connection for residuals of a 
right hand injury.  38 U.S.C.A. § 5107(a) (West 1991).  

3.  The veteran has not submitted evidence of a well-grounded 
claim of entitlement to service connection for a hearing loss 
disability.  38 U.S.C.A. § 5107(a) (West 1991).  

4.  The claim of entitlement to service connection for a left 
leg disorder manifested by a scar is well grounded, and the 
Department has satisfied the duty to assist.  38 U.S.C.A. 
§ 5107(a) (West 1991). 

5.  Service connection for a scar of the left leg is not 
warranted.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Upon entrance into service in November 1978, the veteran's 
hearing acuity tested in pure tone thresholds in decibels as 
following.  




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
5
5
LEFT
5
5
10
15
20

Service medical records reveal that in July 1979, the veteran 
sustained an abrasion of his left knee with contusion.  

In September 1979, approximately two months after entrance 
into service, the veteran reported that he had stubbed the 
second toe of his left foot, which had caused him pain for 
two days.  Physical examination disclosed a healing toe 
without discoloration.  The veteran was returned to duty.  
Several days later, he again was seen with swelling in the 
proximal interphalangeal joint of the second digit of the 
left foot after reportedly stubbing his toe.  The assessment 
was soft tissue injury.  An x-ray showed an abnormality of 
the head of the intermediate phalanx of the second digit, 
which the veteran stated he had injured several years before 
service.   

In January 1980, the veteran complained of a bruised left 
knee.  Examination revealed a hematoma and moderate edema 
superior to the patella.  There was full range of motion with 
pain.  He was observed to have a limp to the left side.  The 
assessment was compression injury to the left knee.  Later 
that month, he was seen for re-evaluation of the left knee.  
He still favored his left leg in gait and had increased 
crepitus in the knee joint.  In February 1980, the impression 
was question of chondromalacia.  In March 1980, he stated 
that he had reinjured his left knee playing football.  The 
assessment was possible tendinitis.  

In February 1981, the veteran reported that he had injured 
his right thumb.  Physical examination revealed soft tissue 
swelling over the first interphalangeal joint of the right 
thumb, with decreased range of motion, slight edema, and 
tenderness.  The thumb was splinted, and wrapped, with hot 
soaks recommended.  

In September 1981, military audiological testing showed:   




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
15
0
LEFT
25
30
35
45
35


In February 1982, military audiological testing showed:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
10
20
5
LEFT
5
5
5
15
5

Audiological evaluation recorded on the veteran's separation 
examination in June 1982 in pure tone thresholds, in 
decibels, was as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
5
15
0
LEFT
15
10
5
10
0

The veteran's separation medical examination in June 1982 
indicated that both lower extremities were normal, but that 
he had bruised his knees with a resultant assessment of 
question of chondromalacia.  The veteran's separation 
examination also mentioned a fracture of the left second toe 
in basic training.  There was no reference to any disability 
of the left leg.  Scars were noted on the right thigh and 
right elbow.

In December 1991, the veteran filed his original claim of 
entitlement to service connection for several disorders not 
here in issue.  Among those disabilities claimed was a knee 
condition.  In March 1992, the RO denied, inter alia, 
entitlement to service connection for a left knee disorder.  
In his notice of disagreement, filed in March 1992, the 
veteran asserted additional claims, among them entitlement to 
a left lower leg condition.  In a January 1993 statement, the 
veteran asserted that he had stuck a stick in his left lower 
leg in boot camp and that his leg gave away at times.

Progress notes from a private physician, a Dr. Soriano, 
reveal that apparently in July 1991 (records illegible in 
part) the veteran had a self-inflicted cut on the right 
forearm and left small finger.  The diagnosis was lacerated 
hand, right forearm and left finger.  Dr. Soriano sutured the 
lacerations and gave the veteran an injection of tetanus 
toxoid.  On later examination, the veteran complained of an 
inability to move his fingers without pain in his right hand.  
All sutures were to be removed that day, and he was to 
continue with antibiotics.  The diagnosis was old lacerated 
wound, right hand.  In December 1992, Dr. Soriano noted ulnar 
nerve injury with paralysis of the right hand.    

A VA outpatient record in August 1991 reported a history of 
complaints of right wrist and elbow pain for two weeks.  The 
veteran reported falling through a window and sustaining a 
laceration to his right forearm, with symptoms of paresthesia 
and swelling.  Examination showed a positive Tinel's test, 
negative Phalen's test, and a swelling of the right hand.  
The diagnosis was to rule out carpal tunnel syndrome.  

Examination in September 1991 disclosed that the veteran had 
been unable to use his fingers from the time of the injury in 
July 1991.  Physical examination showed a well-healed 
laceration about the volar elbow and a right hand that was 
softly swollen with the digits held slightly flexed and 
stiff.  The right wrist was painful with any range of motion 
of the fingers or wrist and stiff to flexion and extension.  
There was a positive Tinel's test at the wrist and elbow.  
The impression was possible reflex sympathetic dystrophy.

VA electromyography/nerve conduction velocity (EMG/NCV) tests 
in October 1991 provided an impression of possible mild right 
ulna entrapment neuropathy at the elbow.  

A VA medical impression in December 1991 was reflex 
sympathetic dystrophy of the ulna versus compression at the 
right elbow.  Also during that month the veteran was 
hospitalized at a VA medical center for occupational therapy 
for his right hand.  

Examination by VA in January 1992 was inconclusive as to 
diagnosis.  Two weeks later, following a ganglion block which 
had been effective only for two days, veteran complained that 
his right hand was extremely sensitive to touch and cold.  He 
was able to spread his fingers only slightly with much 
difficulty and his hand was claw-like in appearance.  The 
impression was status post proximal ulnar nerve laceration, 
with no significant change in EMG or mobility.

In February 1992, VA assessment of the veteran's right hand 
disorder was reflex sympathetic dystrophy.  Later that month 
a stellate ganglion block was to be performed, which, if 
successful, sympathectomy was to be considered.  In March 
1992, following relief of pain with ganglion blocks, the 
veteran stated that he desired a sympathectomy.  

A Social Security Administration decision in September 1993 
revealed that the veteran had been granted disability 
insurance benefits because he had been disabled as of March 
18, 1988, following an injury on that date.  Among his 
numerous complaints, those pertaining to the present issues 
before the Board included left [sic] arm muscle and nerve 
damage, hand swelling and pain, loss of use of the right arm, 
and leg problems with pain.  Evidence disclosed that a right 
hand and arm problem had occurred subsequent to lacerations 
incurred when his right arm went through a plate glass 
window.  Medical evidence had shown x-ray evidence of erosive 
arthritis of the first metacarpal phalangeal (MP) joint and 
distal interphalangeal joints; examination revealed a swollen 
right hand, no range of motion of the fingers, atrophy of the 
right hand, severe intolerance to cold, muscle spasms of the 
right upper extremity, and no grasping with the right upper 
extremity.  Nerve conduction testing had shown abnormalities 
suggestive of reflex sympathetic dystrophy of the right hand 
which had continued despite continued treatment such as 
physical therapy and right stellate ganglion blocks.  
Objective medical evidence corroborated the allegations of 
the claimant that he had been precluded from engaging in 
substantial gainful activity because of severe impairments, 
including reflex sympathetic dystrophy of the right hand and 
restrictions of the lower extremities.  

A May 1996 VA examination provided an assessment of reflex 
sympathetic dystrophy, right ulnar nerve distribution.  The 
veteran was to attend a pain clinic for a ganglion block.  
Also that month, an outpatient note indicated that the 
veteran had initially been scheduled for a sympathectomy, but 
had noticed a return of pain in the right hand in past two 
months.  The assessment was history of reflex sympathetic 
dystrophy, with previous response to blocks.  

Private medical private records of Stephen Ponton, D.P.M., in 
December 1996 disclose complaints that one week before the 
veteran had started having pain and numbness in both heels, 
especially when weightbearing.  The pain became worse if he 
bent over when seated, consisting of a tingling, burning 
sensation from his toes to his heel.  Reported past medical 
and surgical history included a motor vehicle accident in 
1987 causing head and right elbow injuries, reflex 
sympathetic dystrophy of the right hand since 1991, and the 
fact that the veteran was a recovering alcoholic.  The 
impression was neuropathy related to either metabolic and/or 
lower back.  Dr. Ponton recommended that the veteran see a 
neurologist.  

A private follow up examination in July 1997 by Henry C. 
Woodward, M.D., at Methodist Hospital pain management clinic 
revealed that the veteran had been seen primarily for chronic 
low back pain.  He was observed, however, to be wearing a 
black glove on his right hand.  The assessment included 
chronic regional pain syndrome of the right hand.  

In October 1999, a private physician, David I. Weiss, M.D., 
saw the veteran for rheumatology evaluation and management 
for his musculoskeletal symptoms.  Past medical history 
included numerous symptoms claimed to have been present since 
1979 due to multiple injuries as a paratrooper.  Examination 
revealed in pertinent part that the right hand had a fracture 
with soft tissue swelling and marked local tenderness 
throughout the hand.  All other upper extremity joints had 
full range of motion.  Because the veteran had an 
oligoarthropathy of the knees and marked peripheral edema, 
Dr. Weiss believed that this raised the possibility of an 
underlying inflammatory polyarthritis, especially given the 
normal radiological studies.  Dr. Weiss commented that if the 
veteran developed any recurrence of his symptoms, he was to 
begin a full rheumatic workup for the possibility of an 
inflammatory arthritis.  

During his March 2000 hearing before the undersigned Member 
of the Board, the veteran testified that he had fractured his 
toes on active duty, subsequently causing numbness, and 
preventing him from wearing a shoe on his left foot.  He 
stated that he had been found disabled by Social Security 
since 1988.  He was unable to walk far because his ankles, 
knees, and toes swelled,  He had been seeing a Dr. Ponton for 
treatment of his toes.  The veteran first stated that he had 
no idea how he had fractured his toes, but then recalled that 
he had been running during basic training and fell in a 
foxhole, fracturing the last three toes on his left foot.  He 
added that during this same occurrence, he had sustained a 
puncture wound in his left leg from a stick.  He stated that 
during service splints had been put on his toes and his leg 
had stayed bad for a long time.  He added that he had been an 
alcoholic after he separated from the service and did not 
work.  When he stopped drinking, "everything started 
happening."  He claimed that a VA doctor had told him that 
his injuries, including the injury to his right hand, had 
been caused from hitting the ground too hard as a 
paratrooper.  He reported having no strength or feeling in 
his right hand, for which he had to wear a rigid brace as 
well as an isotonic glove to keep his hand from getting cold.  
As to hearing acuity, he said that he had a constant ringing 
in both ears due to acoustic trauma during service.  He had 
not had a VA hearing test, and a private hearing examiner 
whom he had seen had not recommended that he wear hearing 
aids.  He claimed that his left leg was numb in the calf area 
where a stick had penetrated when he fell into a foxhole and 
that this disability caused his leg to give out periodically.  
The wound had not required stitches, although a medic had 
removed the stick and bandaged the wound.  He alleged that 
the scar was still numb and sometimes became red hot.  


II.  Legal Analysis

A.  Service Connection for Fractured Toes, Residuals of a 
Right Hand Injury, and a Hearing Disability 

Service connection may be granted for diseases or injuries 
incurred or aggravated while in active service.  38 U.S.C.A. 
§§ 1110, 1131 (West Supp. 2000); 38 C.F.R. § 3.303 (1999).  
The initial question which must be answered is whether the 
veteran has presented evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  To be well 
grounded, a claim must be "plausible;" that is, it must be 
one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive, but 
only possible to satisfy the initial burden of § 5107(a).  
Epps v. Gober, 126 F. 3d 1464 (1997), adopting the definition 
in Epps v. Brown, 9 Vet. App. 341, 344 (1996).    The 
evidentiary threshold for a well grounded claim is very low.  
Hensley v. West, No. 99-7029 (Fed. Cir. May 12, 2000).  A 
claim which is not well grounded precludes the Board from 
reaching the merits of a claim.  Boeck v. Brown, 6 Vet. App. 
 14, 17 (1993).

To establish that a claim for service connection is well 
grounded, a veteran must present medical evidence of a 
current disability; medical evidence, or, in certain 
circumstances, lay evidence, of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus or link between the claimed in-service disease or 
injury and the present disease or injury.  Epps v. Gober, 126 
F.3d 1464 (1997); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  

Alternatively, a claim may be well grounded based on 
application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b) (1999).  
Savage v. Gober, 10 Vet. App. 489, 495-98 (1997).  The 
chronicity provision applies where there is evidence, 
regardless of its date, which shows that a veteran had a 
chronic condition in service or during an applicable 
presumption period and still has that condition.  Such 
evidence must be medical unless it relates to a condition as 
to which, under case law, lay observation is competent.  If 
the chronicity provision is not applicable, a claim may still 
be well grounded or reopened on the basis of § 3.303(b) if 
the condition is observed during service or any applicable 
presumption period, if continuity of symptomatology is 
demonstrated thereafter, and if competent evidence relates 
the present condition to that symptomatology.  Id.  

Despite the veteran's allegations during his Board hearing 
that he presently suffered from swelling and numbness of the 
toes on his left foot due to an injury in service, current 
medical records do not show any specific symptomatology 
involving the toes of the veteran's left foot.  Dr. Ponton in 
1996 found that the veteran's generalized foot pain was 
neuropathic in nature and recommended that he see a 
neurologist.  Therefore, although the veteran apparently has 
current symptoms of pain in the heels and toes of both feet, 
no residuals of fracture or other injury to the toes of the 
left feet have been noted.  The medical evidence does not 
show a connection between any current disability of the left 
toes and any disease or injury in service, including the 
alleged fractured toes.

Moreover, while the veteran is competent, as a lay person, to 
say that he remembers injuring his last three toes of the 
left foot as he described, he is not competent to say that 
those toes were fractured.  Such an assessment requires 
medical expertise, and, absent rather severe fracture 
involving visible broken bone protruding from the skin, 
radiologic examination.  There is no service medical evidence 
to support the veteran's assertion that he fractured these 
toes.  Service records indicate that he stubbed the second 
toe of his left foot, not the last three toes.  More 
importantly, he stated during examination in 1979 that he had 
injured that toe several years before entrance into service, 
and the final assessment after x-rays were taken was soft 
tissue injury.  Additionally, although his separation 
examination reports this as a fracture of the left second 
toe, it does not show any continuing resultant disability.  
The veteran has thus not shown fractures of the last three 
toes of the left foot in service, nor is there any medical 
evidence relating any current left toe disorder to the 
alleged in-service injury to the toes.  Dr. Ponton, the only 
examiner who specifically examined and discussed the 
veteran's foot symptomatology, attributed the bilateral foot 
pain to peripheral neuropathy, not to an injury during 
service.  The veteran has not met any of the three criteria 
for a well grounded claim.  

As to a right hand injury, the veteran did injure his right 
thumb in 1981, apparently without any residuals, as he 
continued in service for more than a year with no further 
complaints as to his right thumb.  His separation examination 
did not refer to such an injury.  His current right hand 
disability, as the evidence clearly shows, was incurred in 
July 1991, with either a self-inflicted injury, as noted by 
Dr. Soriano, or a fall through a plate glass window, as 
stated by the veteran.  

Although the veteran has contended in his hearing testimony 
that a VA doctor had told him that the right-hand injury had 
been caused from hitting the ground too hard as a 
paratrooper, such an opinion is not contained in any of the 
veteran's VA treatment records, and the Board finds that 
statement inherently incredible, in light of the clear 
medical evidence relating the veteran's right hand disorder 
to his post-service injury.  The veteran's claim that it is 
related to hitting the ground as a paratrooper is clearly not 
plausible.

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the above 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (1999).  

It is appropriate to consider high frequency sensorineural 
hearing loss an organic disease of the nervous system and, 
therefore, a presumptive disability.  See Memorandum, 
Characterization of High Frequency Sensorineural Hearing 
Loss, Under Secretary for Health, October 4, 1995; 38 C.F.R. 
§ 3.309(a) (1999).

The veteran's hearing in the left ear was tested at a level 
that would amount to a disability on one occasion in service, 
in September 1981.  This appears to have been a one-time 
anomaly, as his hearing was within normal limits at all 
subsequent examinations.  The veteran has not presented any 
evidence to support his contention that he has a current 
hearing loss disability.  Because hearing loss disability 
requires audiological testing before a disability can be 
shown to exist, it requires that the veteran present evidence 
of such testing before he can show a current disability.  
Without proof of a current disability, there can be no valid 
claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  


B.  Left Leg Disorder Manifested by a Scar

The veteran has a scar on the outside of his left calf.  He 
has stated that, when he was in boot camp, he fell or jumped 
in a fox hole and that his left lower leg was punctured by a 
stick, and that the scar on his left lower leg is the result 
of that injury.  He has said that the leg was bandaged by a 
medic and no stitches were required.  The veteran is 
competent to say that such an injury occurred, and he is 
competent to have observed the resulting scar, and to say 
that the current scar is the result of that injury.  His 
claim is plausible, and therefore well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

The Department has obtained the veteran's VA and private 
treatment records and has associated his service medical 
records with the file.  There is no indication that 
additional relevant evidence exists that should be obtained.  
The Department has satisfied the duty to assist.  38 U.S.C.A. 
§ 5107(a) (West 1991).

In evaluating the veteran's claim on the merits, the 
truthfulness of evidence is no longer presumed.  The Board 
must consider and weigh the evidence, accounting for that it 
finds persuasive or non-persuasive, and giving its reasons.  
In evaluating the veteran's claim on the merits, it finds his 
assertions as to a puncture wound of the left calf to be 
lacking in credibility.

First, the veteran said that the puncture injury to his calf 
occurred at the same time that he injured his left toes.  
While the service medical records do show that he reported 
having stubbed one of his left toes in September 1979, those 
same records contain no reference to a puncture wound of the 
left calf.  Furthermore, in spite of numerous complaints of 
contusions or bruises to the left knee during service, none 
of the medical records references a scar or wound to the left 
calf.  On his separation examination, a scar of the right 
thigh was noted, as was the bruised left knee.  It seems 
reasonable and likely that, if the veteran had had a scar of 
the left calf on his separation from service, it would have 
been noted.  Accordingly, the Board finds that the service 
medical records reflecting an absolute lack of any 
complaints, findings, or diagnoses of a left calf scar or 
injury are more persuasive and of greater weight than the 
veteran's unsupported and, in the circumstances, incredible 
assertion as to the puncture injury.  The preponderance of 
the evidence is therefore against this claim, and it must be 
denied.



ORDER

Service connection for fractured toes is denied.  

Service connection for residuals of a right hand injury is 
denied. 

Service connection for hearing loss disability is denied.  

Service connection for a left leg disorder manifested by a 
scar is denied.  



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 

